EX 99.28(d)(244) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Franklin Templeton Institutional, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andFranklin Templeton Institutional, LLC, a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of May 1, 2010 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide sub-investment advisory services to a certain investment portfolio of the JNL Series Trust (“Trust”). Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Adviser a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, the Adviser and the Sub-Adviser have agreed to revise the sub-advisory fees as set forth on Schedule B, and, in connection with said revisions, Schedule B to the Agreement must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 10, 2012, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of September 25, 2012, effective as of September 10, 2012. Jackson National Asset Management, LLC Franklin Templeton Institutional, LLC By: /s/ Mark D. Nerud By: /s/ Coleen Barbeau Name: Mark D. Nerud Name: Coleen Barbeau Title: President and CEO Title: SVP Schedule B September 10, 2012 (Compensation) JNL/Franklin Templeton International Small Cap Growth Fund Average Daily Net Assets Annual Rate $0 to $100 Million .67% $101 to $250 Million .64% $251 to $500 Million .62% $501 to $750 Million .60% $751 to $1,000 Million .59% Amounts over $1,000 Million .55% B-1
